Citation Nr: 0721204	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran had a period of active duty for training which 
extended from February 1973 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied that new 
and material evidence had been submitted to reopen a claim 
for service connection for a psychiatric disorder.  

The case was previously before the Board in October 2006, 
when it was remanded for adjudication of the claim on a de 
novo basis.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), (a claim based on the diagnosis of a new mental 
disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim); 
Patton v. West, 12 Vet. App. 272, 278 (1999).

Unfortunately the claim requires additional remand.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in November 2004, the veteran 
submitted a VA Form 21-22 naming the Veterans of Foreign Wars 
of the United States as his representative.

The veteran claims service connection for a psychiatric 
disorder.  Recent private medical records contain two 
different, if related, diagnoses of the veteran's psychiatric 
disability.  A treatment record dated January 2004 reveals a 
diagnosis of chronic paranoid schizophrenia, while other 
recent treatment records contain diagnoses of schizoaffective 
disorder.  A VA psychiatric examination of the veteran has 
not been conducted in over two decades and at least one new 
diagnosis has been presented since that time.  In order to 
make an informed decision concerning the issue on appeal, a 
VA examination should be conducted to determine the veteran's 
current psychiatric diagnosis(es) and whether any current 
psychiatric disorder(s) is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
The examiner is requested if possible to 
indicate what the veteran's current 
psychiatric diagnosis or diagnoses is/are.  
Is it schizophrenia or schizoaffective 
disorder and/or another psychiatric 
disorder?  All necessary special studies 
or tests including psychological testing 
are to be accomplished.  The examiner is 
requested to review the evidence of record 
and indicate if the symptoms treated 
during the veteran's period of active duty 
for training in 1973 were early symptoms 
of his current psychiatric disorder or if 
the current disability is otherwise 
related to service.  The diagnosis should 
be in accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
1994).  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior in 
conjunction with the examination.

2.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

